Citation Nr: 0723901	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, to include as secondary to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February to August 
1961, and again from January 1965 to August 1985, to include 
service in the Republic of Vietnam.  His decorations include 
the Combat Infantryman's Badge.  In addition, the veteran 
also served with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied service connection for cause of the 
veteran's death.  The appellant is the veteran's surviving 
spouse.  She perfected an appeal of this determination to the 
Board.

In October 2006, the appellant and her son testified at a 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  A transcript of these proceedings has been associated 
with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran's death certificate confirms 
an anoxic brain injury as the immediate cause of death, with 
hypotension and bradycardia listed as conditions leading to 
the underlying cause of death.  The Board further notes that, 
at the time of death, service connection was in effect for 
post-traumatic stress disorder (PTSD), lumbosacral spine 
arthritis, tinnitus, hypertension, and bilateral hearing 
loss.

Particularly given the fact that service connection was in 
effect for hypertension, and in view of the notations of 
hypotension and bradycardia on the death certificate, the 
Board finds that a VA claims file review and medical opinion 
from an appropriate medical professional is "necessary" 
prior to further Board action.  See 38 U.S.C.A. § 5103A(d).

Additionally, the appellant testified before the Board that 
the veteran had received treatment at the Dorothy McCormick 
Center, City Hospital of Martinsburg, West Virginia.  The 
appellant stated that the veteran had received treatment at 
this facility, dating from approximately May 2003, in 
connection with the veteran's cancer of the tonsils.  The 
appellant also claims, in part, that the veteran's cancer may 
have been the result of Agent Orange exposure in service, and 
that this, in turn, may have contributed significantly to the 
veteran's death.  Records from this facility, however, have 
not been associated with the veteran's claims file.  This 
matter must therefore be remanded in order that these records 
may be located and associated with the veteran's claims file.  

The appellant has also submitted a signed release form for 
records from Tri-State Radiation Oncology in Martinsburg, 
West Virginia.  Efforts should be made to locate these 
records as well.

In addition, the appellant testified that she believes that 
the veteran's service-connected hypertension and PTSD 
significantly  contributed to his death.  The appellant 
should therefore be offered an opportunity to submit 
additional records relevant to these conditions, to the 
extent that any such records have not already been associated 
with the veteran's claims file.  Here, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b, c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The reasoning of this 
case applies in this instance.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim if approved.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the appellant that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is allowed, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The appellant should be contacted and 
requested to identify all VA and non-VA 
health care providers, not already 
associated with the veteran's claims file 
that treated the veteran for 
hypertension, PTSD, or cancer.  This 
should specifically include medical and 
treatment records from the Dorothy 
McCormick Center, City Hospital of 
Martinsburg, West Virginia, dated since 
May 2003; and from Tri-State Radiation 
Oncology.  The aid of the appellant in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should be clearly documented in the 
claims file, and the appellant should be 
informed in writing. 

3.  The claims file should then be 
forwarded to an appropriate medical 
professional for review and for an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the cause of the 
veteran's death was etiologically related 
to either service or a service-connected 
disorder (PTSD, lumbosacral spine 
arthritis, tinnitus, hypertension, and 
bilateral hearing loss).  All opinions 
and conclusions expressed by the reviewer 
should be supported by a complete 
rationale in a typewritten report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the appellant's claim 
should be readjudicated in light of all 
relevant evidence and governing legal 
authority and precedent.  In the event 
the decision remains adverse, the 
appellant must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


